PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,969,101
Issue Date: May 15, 2018
Application No. 13/978,076
Filing or 371(c) Date: 28 Aug 2013
For: METHOD AND DEVICE FOR SPECIFICALLY INFLUENCING THE TECHNOLOGICAL PROPERTIES OF INDIVIDUAL REGIONS OF A SHEET-LIKE MATERIAL, A PRE-COMPACTED MATERIAL NONWOVEN OR A MATERIAL FIBRE CAKE




:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed October 22, 2021, which is being treated as a request under 37 CFR 3.81(b)  to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The petition is hereby DISMISSED.  

Petitioner has failed to comply with 37 CFR 3.81(b), in this regard, petitioner has failed to submit the statement that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent.  For that reason, the petition cannot be granted at this time.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee: Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a) and the processing fee set forth in § 1.17(i) of this chapter [emphasis added].  See also MPEP 1481.01.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  
Telephone inquiries concerning this decision on petition should be directed to Terri Johnson at (571) 272-2991.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Roberts Calderon Safran & Cole PC
	P.O. Box 10064
	McLean, VA  22102